         Case 2:17-cr-00301-JFC Document 199 Filed 03/30/20 Page 1 of 1
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                       ) CRIMINAL NO. 17-301
                                                )
                                                ) SENIOR JUDGE JOY FLOWERS CONTI
                                                )
       vs.                                      )
                                                )
DAVID FRANCIS,                                  )
                                                )
               Defendant,                       )



                                          ORDER OF COURT

       AND NOW, this the 30th day of March, 2020, upon consideration of the Defendant’s

Motion for Extension of Time to File Pretrial Motions (ECF No. 198), it is hereby ORDERED,

ADJUDGED AND DECREED that said motion is GRANTED.

       It is further ORDERED that the extension of time caused by this continuance (April 2,

2020 through June 1, 2020) be deemed excludable delay under the Speedy Trial Act, 18 U.S.C.

§3161(h)(7)(A), since for the reasons set forth in the motion, the failure to grant such

continuance would unreasonably deny counsel for the defendant reasonable time necessary for

effective preparation, taking into account the exercise of due diligence. 18 U.S.C.

§3161(h)(7)(B)(iv). The Court finds that the ends of Justice served by the granting of this Motion

outweigh the best interests of the Defendant and the public in a speedier trial.

       IT IS FURTHER ORDERED that any pretrial motions referred to in Local Criminal Rule

12.1 are due on or before June 1, 2020.


                                               BY THE COURT:



                                              /s/ Joy Flowers Conti
                                              Judge Joy Flowers Conti
                                              Senior United States District Judge
